DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 37 is deemed to be indefinite in regards to two issues:
1) The metes and bounds of the “at least one reducing sugar” component is indefinite, especially in light of dependent claims 57-58 wherein the listings of “reducing sugars” are full of components that are NOT in fact themselves recognized in the art as reducing sugars. As way of illustration, applicant dependent claim 57 list polysaccharides (e.g. starch) as reducing sugars, whereas applicant’s dependent claim 58 includes sucrose as a reducing sugar. Applicant tries to include virtually all monosaccharides, disaccharides and polysaccharides as “reducing sugars” because they can somehow in situ be transformed in real/actual reducing sugars by some reaction/process (e.g. hydrolysis or depolymerization). Said attempt of applicant to redefine the well-known meaning of a reducing sugar is set forth in applicant’s specification On page 11, lines 10-30.
On page 11, lines 10-30 applicant states: “Preferably, the carbohydrate component is or comprises a reducing sugar and/or a component which yields a reducing sugar in situ. As used herein, the term "reducing sugar" indicates one or more sugars that contain aldehyde or keto- groups, or that can isomerize, i.e., tautomerize, to contain aldehyde or keto- groups, which groups may be oxidized with, for example, Cu-ions to afford carboxylic acids. According to the present invention, any such carbohydrate component may be optionally substituted, such as with hydroxy, halo, alkyl, alkoxy, and the like. In any such carbohydrate component, one or more chiral centers may be present, and both possible optical isomers at each chiral center are included in the invention described herein. Further, it is also to be understood that various mixtures, including racemic mixtures, or other diastereomeric mixtures of the various optical isomers of any such carbohydrate component, as well as various geometric isomers thereof, may be used in one or more embodiments described herein.  Non-reducing sugars, for instance sucrose, may be used as the or part of the carbohydrate component, especially when capable and/or subjected to in-situ conversion to a reducing sugar. Further, it is also understood that a monosaccharide, a disaccharide, or a polysaccharide may be partially reacted with a precursor to form a carbohydrate reaction product. To the extent that the carbohydrate reaction product is derived from a monosaccharide, a disaccharide, or a polysaccharide, and maintains similar reactivity with the nitrogen-containing component to form reaction products similar to those of a monosaccharide, a disaccharide, or a polysaccharide with a nitrogen-containing component, the carbohydrate reaction product is within the scope of term carbohydrate component.”[Emphasis added].
The examiner holds that while applicant can be their own lexicographer, this ability is not so extreme that the definition of very well known terms, such as “reducing sugars” can be changed to become repugnant to their recognized meaning in the art. Reducing sugars are sugars that contain hemiacetal group(s), but if said hemiacetal group is only at the ends, (e.g. starch) such is not deemed to be a reducing sugar in the art. 
2) Applicant’s independent claim 37 is also deemed to be indefinite in regards to the metes and bounds of the scope of “collection of matter”. Does “collection of matter” include such things as: radioactive waste, waste products such as discarded mattresses, discarded clothes, discarded furniture, old ash fault removed during road work, liquid or gaseous forms of matter etc.? 
Applicant’s specification on page 20, line 32 to page 21 line 7, does not give a specific definition of the metes and bounds of the scope of “collection of matter” but does set forth specific examples of species of “collection of matter” that can be used in applicant’s claimed method of independent claim 37.
Applicant’s specification on page 20, line 32 to page 21 line 7, states: “Herein, the term "collection of matter" is not particularly restricted and includes any collection of matter which comprises fibers selected from the group consisting of mineral fibers (including slag wool fibers, stone wool fibers, glass fibers), aramid fibers, ceramic fibers, metal fibers, carbon fibers, polyimide fibers, polyester fibers, rayon fibers, and cellulosic fibers. Further examples of a collection of matter include: particulates such as coal, sand; cellulosic fibers; wood shavings, saw-dust, wood pulp, ground wood, wood chips, wood strands, wood layers; other natural fibers such as jute, flax, hemp, and straw; wood veneers; facings; wood facings, particles, woven or non-woven materials (e.g. comprising fibers, notably of the type(s) referred to above).”. 
Please note that if Applicant where to incorporate the subject matter of dependent claim 59 into independent claim 37, this second indefinite issue would be overcome. 
All other claims are rejected here because they are either directly or indirectly dependent on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,287,462. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1) Patented independent claim 1, component (a) of: “at least one carbohydrate component selected from the group consisting of dextrose, glucose, fructose and mixtures thereof” falls directly within applicant’s pending component (a) of: “at least one reducing sugar” of independent claim 37.
2) Patented independent claim 1, component “(b) hexamethylenediamine is an amine species that falls directly within applicant’s pending component (b) of independent claim 37 which is: “at least one nitrogen-containing component selected from the group consisting of organic amine comprising at least one primary amine group, a polyamine, a primary polyamine, and a polymeric polyamine,” 
3) Patent independent claim 1 “collection of matter” component(s) reads directly on applicant’s “collection of matter” component(s) of independent claim 37.
Furthermore, the strong correspondence between the dependent claims of the Patent, and the dependent claims of the Pending Application, is also readily seen by one having ordinary skill in the art because their claimed scope is so similar. 

Claims 37-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,453,807. Although the claims at issue are not identical, they are not patentably distinct from each other because Patented independent claim 1 is a direct subset of Pending independent claim 37. Furthermore, the strong correspondence between the dependent claims of the Patent, and the dependent claims of the Pending Application, is also readily seen by one having ordinary skill in the art because their claimed scope is so similar. 

Claims Free of Prior-Art Rejections
Claims 37-65 are presently free of any prior-art rejections. 
The closest prior-art reference is deemed to be Appley et al. (WO 2011/138458). Appley et al. teaches a process for preparing a collection of matter bound by a polymeric binder (Abstract) comprising providing a collection of matter (paragraph 11), providing a binder composition comprising an aqueous solution of dextrose (a reducing sugar) and hexamethylenediamine (paragraphs (076-79); applying the binder to a fiber mat/collection of matter, and heating the fiber mat/applying energy to cure the binder composition ((paragraphs 081-84). Appley et al. teaches that absent an inhibitor, the binder composition begins to react at ambient conditions (paragraph (037). The instant claims does not recite a degree of reaction or the amount of polymeric material formed in the pre-reaction step. Thus any reaction, even the small amount at ambient conditions when mixing dextrose and hexamethylenediamine would read on the instant binder.
Considering Applicant’s independent Claim 37. The prior art of record does not teach or suggest the claimed process for manufacturing a collection of matter bound by a polymeric binder. The closest prior art is Appley et al., discussed above. Appley et al. teaches the presence of less than 5% by weight of polymeric materials in the binder solution (paragraph 035), and teaches methods of mitigating any incidental reaction prior to the curing step (paragraph (035-37). Appley et al. is completely silent towards the molecular weight of a pre-polymer of less than 1-500 kDa by weight in an amount of 2% by weight, and teaches the presence of polymeric materials prior to the curing step as being undesirable. As such, it would not have been obvious to a person having ordinary skill in the art to have prepared a binder solution with the claimed amount of prepolymer material having the claimed molecular weight in the process of Appley et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764